DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20130311075 A1) in view of Hasegawa (JP2017074820A (JP 2015202271 / US 20170101147 A1)), and further in view of Keane  (JP 2014520027 A, herein now referred as Keane).
Claim 21. Tran teaches a motorcycle, comprising:
a motorcycle body having a front part, a tail part and a central part comprised between the front part and the tail part (Fig 1);
at least two wheels, constrained to the motorcycle body, comprising a front wheel and a rear wheel (Fig 1);
a traction engine, constrained to the motorcycle body and operatively connected to at least one of the wheels (Fig 1);
at least one optical signaling device fixed to the motorcycle body, arranged and oriented so as to be visible by a vehicle that is following the motorcycle 
([0016] In addition, backward looking lighting 24 can be added to attract the attention and/or warn the driver of a vehicle 30 that is following the motorcycle 10, such as using the rear turn signal lights 24. The warning indicators 20 may also be displayed on or produced by already existing motorcycle 10 hardware, e.g. on the mirrors.); 
wherein the at least one optical signaling device is a brake light and/or two rear direction indicators
([0016] In addition, backward looking lighting 24 can be added to attract the attention and/or warn the driver of a vehicle 30 that is following the motorcycle 10, such as using the rear turn signal lights 24. The warning indicators 20 may also be displayed on or produced by already existing motorcycle 10 hardware, e.g. on the mirrors.); 
additional signaling devices other than brake light and/or two rear direction indicators
([0016] A display unit 16 such as a head unit/attachment for a helmet 18 may be used to provide warning indicators 20 to be able to visually warn the operator of the motorcycle 10 of the situation...The warning indicators 20 may also be displayed on or produced by already existing motorcycle 10 hardware, e.g. on the mirrors.);
an electronic control unit operatively connected to the optical signaling device and to the additional signaling devices 
([0005],[0020] Using the sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness.);
an obstacle sensor fixed to the motorcycle body and operatively connected to the electronic control unit 
([0020] Using the sensors 14 mounted on the motorcycle 10 at least one object/feature 30 of an environment surrounding the motorcycle 10 may be sensed and provided to an electronic control unit (ECU) 15 for the safety system 12, i.e. lane markers can be used to provide lane departure warnings, a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness.);
wherein the electronic control unit is adapted and configured to receive at least one output signal supplied by the obstacle sensor, verifying whether said output signal meets at least one logical activation condition and, in such case, turning on the additional signaling devices to inform the driver of the motorcycle of the presence of a frontal obstacle
([0020] For example, if the operator of the motorcycle 10 should be warned on an oncoming collision, or a change in traffic speed, or an object in the blind spot that is detected by the sensors 14.
[0030] The ECU 15 compares the probability to at least a first threshold 26 for safety awareness, step 52. The electronic control unit 15 provides an indicator 20 that is capable of being sensed by at least one of an operator of the motorcycle 10, and/or an external indicator 31 that is capable of being sensed by a person in proximity to the motorcycle 10 when the at least one feature is above the first threshold 26 for safety awareness, step 52. The severity of the indicator provided in step 52 corresponds to the threshold the probability has exceeded.); and 
further discloses at least one sensor arranged on the front of the motorcycle but does not specifically disclose wherein the obstacle sensor is arranged on a steering handlebar or on a front shield or fairing of the motorcycle and is oriented so that the output signal supplied to the electronic control unit carries information correlated to the presence of obstacles placed in front of the motor cycle.

However, Hasegawa teaches a motorcycle having an obstacle sensor arranged on a front fairing
([0059] For example, a distance sensor 771 for detecting a distance from another vehicle existing in front of the motorcycle 1 is disposed at a front portion of the front cowl 201.
See US 20170101147 A1 [0085] front fairing 201).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use a motorcycle having an obstacle sensor arranged on the fairing as taught by Hasegawa within the system of Tran for the purpose of enhancing the system to obtain clear signals of an obstacle directly in front of the vehicle.

Tran further teaches a collision risk sensor arranged and oriented so that an output signal carries information related to the collision risk with vehicle/s following the motorcycle
([0021] The at least one sensor 14 may include a long and/or short range radar unit, and/or a lidar sensor and/or a camera mounted on the motorcycle 10 that can be used to detect a possible crash from the rear of the motorcycle... Also, an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following driver and assist in distinguishing the motorcycle 10 from the surrounding environment.
[0016] backward looking lighting 24 can be added to attract the attention and/or warn the driver of a vehicle 30 that is following the motorcycle 10), and 
the electronic control unit is adapted and configured to turn on the at least one optical signaling devices to inform the driver of the motorcycle of the presence of a risk of collision with a vehicle behind (
([0016] A display unit 16 such as a head unit/attachment for a helmet 18 may be used to provide warning indicators 20 to be able to visually warn the operator of the motorcycle 10 of the situation. [0017] the sensors 14 mounted on the motorcycle 10 and provide driver assistance features such as...rear collision alert
[0020] a following vehicle speed may be detected to provide rear collision alert, etc. The ECU 15 can compare the at least one feature to predefined thresholds 26 to determine if the feature is within a range that the operator of the motorcycle 10 should be alerted to increase safety awareness),
wherein the additional signaling devices is of an acoustic, optical or tactile type
([0021] an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following driver and assist in distinguishing the motorcycle 10 from the surrounding environment.)), and
wherein the obstacle sensor includes a radar
([0021] The at least one sensor 14 may include a long and/or short range radar unit, and/or a lidar sensor and/or a camera mounted on the motorcycle 10 that can be used to detect a possible crash from the rear of the motorcycle 10); and further discloses the process of using an external indicator attached and mounted and/or integrated in a rear light cluster at the rear of the motorcycle ([0016] [0022])
but does not specifically disclose wherein the collision risk sensor is fixed to a rear mudguard, or to a license plate holder.

However, Keane teaches a collision risk sensor that is arranged on a rear of vehicle in the vicinity of a license plate and also affixed to the mudguard 
(Page 7 of the translation:  In the embodiment in FIG. 14, IR sensor arrangement 14 includes two laterally spaced IR sensors 90 and 92. These IR sensors 90 are attached toward the rear end 38 of the vehicle body 12. As shown, the IR sensors 90 and 92 are mounted on the mudguard of the rear wheel 32 of the vehicle 12 and face rearward.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use collision risk sensor that is fixed to a rear mudguard, or to a license plate holder, or integrated in a rear light cluster as taught by Keane within the system of Tran and Hasegawa for the purpose of enhancing the system to employ sensors specifically at areas for better detection of the following vehicles.

Claim 26.    Tran, Hasegawa and Keane teach the motorcycle according to claim 21, wherein the additional signaling devices is of an acoustic, optical or tactile type (Tran [0016] A display unit 16 such as a head unit/attachment for a helmet 18 may be used to provide warning indicators 20 to be able to visually warn the operator of the motorcycle 10 of the situation.).

Claim 27.     Tran, Hasegawa and Keane teach the motorcycle according to claim 21, wherein the electronic control unit configured to intermittently turn on the signaling devices (Tran [0021]... Also, an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following driver and assist in distinguishing the motorcycle 10 from the surrounding environment).

Claim 28.    Although Tran may not specifically disclose wherein said intermittent lighting of the signaling devices has a duty cycle with a light-on time different from the light-off time, however, Tran teaches the process of flashing a rear turn signal lights and hazard lights ([0021]... Also, an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following driver and assist in distinguishing the motorcycle 10 from the surrounding environment). Since Tran has the ability to operate conventional intermittent lighting which is well known in the art to possess the process of duty cycling, then one ordinarily skilled in the art at time of filing the invention would have found it obvious to alter the duty cycle of the conventional motor vehicle lighting to a specific light on/off time for the purpose of enhancing an output signal that would indicate a hazard situation in which a following driver could discern the hazardous situation.

Claim 29.    Although Tran may not specifically disclose wherein the light-on time is either double or half of the light-off time, however, Tran teaches the process of flashing a rear turn signal lights and hazard lights ([0021]... Also, an external warning indicator 31 can be sent to the driver of the following vehicle, such as by flashing the rear turn signal/hazard lights 24 to gain the attention of the following driver and assist in distinguishing the motorcycle 10 from the surrounding environment). Since Tran has the ability to operate conventional intermittent lighting then one ordinarily skilled in the art at time of filing the invention would have found it obvious to alter the duty cycle of the conventional motor vehicle lighting to operate either double or half of the light-off time for the purpose of enhancing an output signal that would indicate a hazard situation in which a following driver could discern the hazardous situation.


Claim 31.    Tran and Hasegawa teach the motorcycle according to claim 30, wherein the obstacle sensor comprises a camera or a CCD (Tran [0019] The sensors 14 can be one or more including but not limited to proximity sensors, radar sensors, LIDAR sensors and cameras.).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tran, Hasegawa, Keane and further in view of Yanagi (US 6278360 B1).
Claim 24.    Tran, Hasegawa, and Keane teach the motorcycle according to claim 21, and further discloses the process of producing an audible alarm in regards to exceeding speed limits (Tran[0018][0020] [0027] e.g. produce audio signal) but do not specifically disclose the electronic control unit is configured to activate said horn in addition to turning the at least one optical signaling device if it detects that the speed of the motorcycle is either lower than or equal to a second threshold speed.
However, Yanagi teaches a horn and wherein the electronic control unit is such as configured to activate said horn in addition to turning the optical signaling device if it detects that the speed of the motorcycle is either lower than or equal to a second threshold speed (Col 3 lines 5-25 e.g. The alerting unit 40 includes an alarm 41, a stop or brake lamp 42, and a hazard warning lamp 43 disposed on the back of the vehicle. The alarm 41 may be a speaker which emits a warning sound or message for informing a driver of the following vehicle of the possibility of collision. When the control unit 30 estimates that the possibility of collision is medium, a first alarm is emitted, which comprises emission of warning sounds and lighting of the stop lamp 42. When it is estimated that the possibility of collision is high, a second alarm is emitted, which comprises the emission of warning sounds and the lighting of the stop lamp 42 and the hazard warning lamp 43.).
 Therefore, it would have been obvious to one ordinarily skilled in the art to use the electronic control unit is configured to activate said horn in addition to turning the at least one optical signaling device if it detects that the speed of the motorcycle is either lower than or equal to a second threshold speed as taught by Yanagi within the system of Tran, et. al. for the purpose of customizing the threshold to fit a certain criteria before issuing an alert.
Claim 25.    Tran, Hasegawa, and Keane and Yanagi teach the motorcycle according to claim 24, wherein the second threshold speed is either lower than or equal to 3 km/h (Yanagi Col 3 lines 5-25).
Claim 32.    Tran, Hasegawa, and Keane teach the motorcycle according to claim 24, and further discloses the process of producing an audible alarm in regards to exceeding speed limits (Wang [0032]) but do not specifically disclose wherein the electronic control unit is adapted and configured to compare the speed of the motorcycle with a first threshold speed and activate the optical signaling device only if the speed of the motorcycle is greater than the first threshold speed.
However, Yanagi teaches a horn and wherein the electronic control unit is such as configured to activate said horn in addition to turning the optical signaling device if it detects that the speed of the motorcycle is either lower than or equal to a second threshold speed (Yanagi Col 3 lines 5-25).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the electronic control unit adapted and configured to compare the speed of the motorcycle with a first threshold speed and activate the optical signaling device only if the speed of the motorcycle is greater than the first threshold speed as taught by Yanagi within the system of Tran, et.al.  for the purpose of customizing the threshold to fit a certain criteria before issuing an alert.
Claim 33.    Tran, Hasegawa, Keane and Yanagi teach the motorcycle according to claim 32, wherein the first threshold speed is either greater than or equal to 5 km/h (Yanagi Col 3 lines 20-30).

Claims 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Hasegawa, Keane and further in view of Bejestan (US 20150367176 Al).
Claim 34.    Tran, Hasegawa and Keane teach the motorcycle according to claim 21, and further discloses an optical signal but does not specifically disclose wherein, after turning on the signaling devices, the electronic control unit is adapted and configured to automatically turn off the signaling devices if it detects that at least one logical deactivation condition is met.
However, Bestajan teaches the electronic control unit is adapted and configured to automatically turn off the optical signaling device if it detects that at least one logical deactivation condition is met ([0115] In an embodiment, to save energy, the proximity sensor can automatically turn on with a movement detector and will turn off when no movement is detected within a pre-determined range of time, for example 5 minutes). 
Therefore, it would have been obvious to one ordinarily skilled in the art to use the electronic control unit adapted and configured to automatically turn off the optical signaling device if it detects that at least one logical deactivation condition is met as taught by Bestajan within the system of Tran, et.al. for the purpose of enhancing the optical device to conserve energy.
Claim 35.    Tran, Hasegawa, Keane and Bestajan teach the motorcycle according to claim 34, wherein said logical deactivation condition logic is met if a time interval has elapsed (Bestajan [0115] In an embodiment, to save energy, the proximity sensor can automatically turn on with a movement detector and will turn off when no movement is detected within a pre-determined range of time, for example 5 minutes.).
Claim 36.    Tran, Hasegawa, Keane and Bestajan teach the motorcycle according to claim 35, wherein said time interval is a time interval counted starting from when the electronic control unit detects that said logical activation condition is no longer met (Bestajan [0115] In an embodiment, to save energy, the proximity sensor can automatically turn on with a movement detector and will turn off when no movement is detected within a pre-determined range of time, for example 5 minutes.).
Claim 37.    Tran, Hasegawa, Keane and Bestajan teach the motorcycle according to claim 34 wherein said logical deactivation condition is: detecting an acceleration of the motorcycle higher than a threshold acceleration and/or detecting a speed of the motorcycle higher than a threshold speed and/or a positive speed difference of the motorcycle exceeding a threshold difference, calculated with respect to the speed of the motorcycle when the logical activation condition occurred (Tran 0020 ECU 15 can compare).

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tran, Hasegawa, Keane and further in view of Mager (US 7365769 B1).
Claim 38.    Tran, Hasegawa and Keane teach the motorcycle according to claim 21, further discloses optical cameras (Tran [0019]), but does not specifically disclose wherein the obstacle sensor and the electronic control unit are adapted and configured to detect and recognize an optical signaling emitted frontally with respect to the motorcycle .
However, Mager teaches wherein the obstacle sensor (102 in fig. 1) and the electronic control unit (104 and 106 in fig. 1) are adapted and configured to detect and recognize an optical signaling emitted frontally (col. 3, lines 48-56) with respect to the motorcycle.
Therefore, it would have been obvious to one of ordinary skill in the art to have included the brake light recognition of Mager in the sensing system taught by Tran for the purpose of enhancing the system to allow for timely response to forward vehicles braking for safety and fuel economy.

Claim 39. Tran, Hasegawa, Keane and further in view of Mager motorcycle according to claim 38, wherein said optical light signaling is due to the lighting of a brake light of a vehicle which precedes the motorcycle and/or due to the lighting of one or more hazard lights emitted by a vehicle which precedes the motorcycle and/or the lighting of a stop light or caution light emitted by a traffic light placed frontally with respect to the motorcycle (Mager col. 3, lines 48-56 and Col. 14, lines 17-29).


Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. For claim 23, Applicant states that the prior art of record fails to teach 
“a collision risk sensor arranged and oriented so that an output signal carries information related to the collision risk with vehicle/s following the motorcycle, and the electronic control unit is adapted and configured to turn on the at least one optical signaling devices to inform the driver of the motorcycle of the presence of a risk of collision with a vehicle behind; wherein the collision risk sensor is fixed to a rear mudguard, or to a license plateholder, or integrated in a rear light cluster; wherein the additional signalling devices is of an acoustic, optical or tactile type; and wherein the obstacle sensor includes a radar.”
The Examiner disagrees as the prior art of Tran teaches “a collision risk sensor arranged and oriented so that an output signal carries information related to the collision risk with vehicle/s following the motorcycle (See portion of Fig 2 below and [0021])

    PNG
    media_image1.png
    484
    452
    media_image1.png
    Greyscale

and the electronic control unit is adapted and configured to turn on the at least one optical signaling devices to inform the driver of the motorcycle of the presence of a risk of collision with a vehicle behind;” 

    PNG
    media_image2.png
    537
    885
    media_image2.png
    Greyscale

and “wherein the additional signalling devices is of an acoustic, optical or tactile type; and wherein the obstacle sensor includes a radar” (See [0016] [0021] [0022]).

Tran also discloses the process of using an external indicator attached and mounted and/or integrated in a rear light cluster at the rear of the motorcycle ([0016] [0022]) but fails the teachings for “wherein the collision risk sensor is fixed to a rear mudguard, or to a license plateholder”



    PNG
    media_image3.png
    417
    552
    media_image3.png
    Greyscale
However. a recently found prior art of Keane (JP 2014520027 A)  provides an obviousness combination for “wherein the collision risk sensor is fixed to a rear mudguard, or to a license plateholder” (See Fig 14 below).
Further, the prior art of Hasegawa provides the obviousness combination teaching for the limitation “teaches a motorcycle having an obstacle sensor arranged on a front fairing
(See [0059] For example, a distance sensor 771 for detecting a distance from another vehicle existing in front of the motorcycle 1 is disposed at a front portion of the front cowl 201.” See US 20170101147 A1 [0085] front fairing 201).

    PNG
    media_image4.png
    359
    656
    media_image4.png
    Greyscale

Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689            

/JOSEPH H FEILD/               Supervisory Patent Examiner, Art Unit 2689